Exhibit 10.2

MASONITE INTERNATIONAL CORPORATION
2014 Employee Stock Purchase Plan
1.Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Companies with an opportunity to purchase Common Stock through
accumulated Contributions. The Company intends for the Plan to have two
components: a Code Section 423 Component (“423 Component”) and a non-Code
Section 423 Component (“Non-423 Component”). The Company’s intention is to have
the 423 Component of the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code. The provisions of the 423 Component, accordingly, will
be construed so as to extend and limit Plan participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423 of the
Code. In addition, this Plan authorizes the grant of an option to purchase
shares of Common Stock under the Non-423 Component that does not qualify as an
“employee stock purchase plan” under Section 423 of the Code; such an option
will be granted pursuant to rules, procedures or sub-plans adopted by the
Administrator designed to achieve tax, securities laws or other objectives for
Eligible Employees and the Company. Except as otherwise provided herein, the
Non-423 Component will operate and be administered in the same manner as the 423
Component.
2.    Definitions.
(a)    “Administrator” means the Benefit Advisory Committee or any other
Committee designated by the Board to administer the Plan pursuant to Section 14.
(b)    “Affiliate” means any entity, other than a Subsidiary, in which the
Company has an equity or other controlling ownership interest.
(c)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards and the related issuance of shares of Common Stock under
U.S. state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Common Stock is listed or quoted
and the applicable securities and exchange control laws of any foreign country
or jurisdiction where options are, or will be, granted under the Plan.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Change in Control” unless otherwise provided by the Board, a “Change in
Control” shall be deemed to occur if:
(i)    any “Person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Common Stock), becoming the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities;




--------------------------------------------------------------------------------



(ii)    any “Person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Common Stock), becoming the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) in one or a series of
related transactions during any 12-month period, directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities;
(iii)    during any one-year period, individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraph (i), (ii), (iv) or (v) of this
definition of “Change in Control” or a director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such term is used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board) whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the one-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;
(iv)    a merger or consolidation of the Company or a direct or indirect
subsidiary of the Company with any other company, other than a merger or
consolidation which would result in either the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation (or the ultimate parent company of the Company or
such surviving entity); provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exceptions in subparagraphs
(ii) and (iii)) acquires more than 50% of the combined voting power of the
Company’s then outstanding securities shall not constitute a Change in Control;
or
(v)    the consummation of a sale or disposition of assets of the Company and/or
its direct and indirect subsidiaries having a value constituting at least 40% of
the total gross fair market value of all of the assets of the Company and its
direct and indirect subsidiaries (on a consolidated basis) immediately prior to
such transaction, other than the sale or disposition of all or substantially all
of the assets of the Company or a person or persons who beneficially own,
directly or indirectly, more than 50% of the combined voting power of the
outstanding voting securities of the Company at the time of the sale.
(f)     “Code” means the U.S. Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or U.S. Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2



--------------------------------------------------------------------------------



(g)    “Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.
(h)    “Common Stock” means the common shares of the Company.
(i)    “Company” means Masonite International Corporation, a British Columbia
corporation, or any successor thereto.
(j)    “Compensation” means an Eligible Employee’s base straight time gross
earnings, commissions (to the extent such commissions are an integral, recurring
part of compensation), incentive compensation, bonuses, payments for overtime
and shift premium, but exclusive of payments for equity compensation income and
other similar compensation. The Administrator, in its discretion, may, on a
uniform and nondiscriminatory basis, establish a different definition of
Compensation for a subsequent Offering Period.
(k)    “Contributions” means the payroll deductions and other additional
payments that the Company may permit to be made by a Participant to fund the
exercise of options granted pursuant to the Plan.
(l)    “Designated Company” means (i) the Company, (ii) any Subsidiary or (iii)
Affiliate that in each case has been designated by the Administrator from time
to time in its sole discretion as eligible to participate in the Plan. For
purposes of the 423 Component, only the Company and its Subsidiaries may be
Designated Companies, provided, however that at any given time, a Subsidiary
that is a Designated Company under the 423 Component shall not be a Designated
Company under the Non-423 Component.
(m)    “Director” means a member of the Board.
(n)    “Eligible Employee” means any individual who is a common law employee
providing services to a Designated Company and is customarily employed for at
least twenty (20) hours per week and more than five (5) months in any calendar
year by the Employer, or any lesser number of hours per week and/or number of
months in any calendar year established by the Administrator (if required under
Applicable Law) for purposes of any separate Offering or for Eligible Employee
participating in the Non-423 Component. For purposes of the Plan, the employment
relationship will be treated as continuing intact while the individual is on
sick leave or other leave of absence that the Employer approves or is legally
protected under Applicable Laws. Where the period of leave exceeds three (3)
months and the individual’s right to reemployment is not guaranteed either by
statute or by contract, the employment relationship will be deemed to have
terminated three (3) months and one (1) day following the commencement of such
leave. The Administrator, in its discretion, from time to time may, prior to an
Enrollment Date for all options to be granted on such Enrollment Date in an
Offering, determine (for each Offering under the 423 Component, on a uniform and
nondiscriminatory basis or as otherwise permitted by Treasury Regulation Section
1.423-2) that the definition of Eligible Employee will or will not include an
individual if he or she: (i) has not completed at least two (2) years of service
since his or her last hire date (or such lesser period of time as may be
determined by the Administrator in its discretion), (ii) customarily works not
more than twenty (20) hours per week (or such lesser period of time as may be
determined by the Administrator in its discretion), (iii) customarily works not
more than five (5) months per calendar year (or such lesser period of time as
may be determined by the

3



--------------------------------------------------------------------------------



Administrator in its discretion), (iv) is a highly compensated employee within
the meaning of Section 414(q) of the Code, or (v) is a highly compensated
employee within the meaning of Section 414(q) of the Code with compensation
above a certain level or is an officer or subject to the disclosure requirements
of Section 16(a) of the Exchange Act, provided the exclusion is applied with
respect to each Offering under the 423 Component in an identical manner to all
highly compensated individuals of the Employer whose employees are participating
in that Offering. Each exclusion shall be applied with respect to an Offering
under a 423 Component in a manner complying with U.S. Treasury Regulation
Section 1.423-2(e)(2)(ii). Such exclusions may be applied with respect to an
Offering under the Non-423 Component without regard to the limitations of
Treasury Regulation Section 1.423-2.
(o)    “Employer” means the employer of the applicable Eligible Employee(s).
(p)    “Enrollment Date” means the first Trading Day of each Offering Period.
(q)    “Enrollment Window” is defined in Section 5(a).
(r)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.
(s)    “Exercise Date” means the first Trading Day on or immediately before
January 31 and July 31 of each Purchase Period. The first Exercise Date under
the Plan will be January 31, 2015.
(t)    “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ
Capital Market of The NASDAQ Stock Market, its Fair Market Value will be the
closing sales price for such stock as quoted on such exchange or system on the
date of determination (or the closing bid, if no sales were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value will be the
mean between the high bid and low asked prices for the Common Stock on the date
of determination (or if no bids and asks were reported on that date, as
applicable, on the last Trading Day such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator.

4



--------------------------------------------------------------------------------



Notwithstanding the foregoing, if the determination date for the Fair Market
Value occurs on a weekend or holiday, the Fair Market Value will be the price as
determined in accordance with subsections (i) through (iii) above (as
applicable) on the immediately preceding business day, unless otherwise
determined by the Administrator.
(u)    “Fiscal Year” means the fiscal year of the Company.
(v)    “423 Component” is defined in Section 1 of the Plan.
(w)    “New Exercise Date” means a new Exercise Date if the Administrator
shortens any Offering Period then in progress.
(x)    “Non-423 Component” is defined in Section 1 of the Plan.
(y)    “Offering” means an offer under the Plan of an option that may be
exercised during an Offering Period as further described in Section 4. For
purposes of the Plan, the Administrator may designate separate Offerings under
the Plan (the terms of which need not be identical) in which Eligible Employees
of one or more Employers will participate, even if the dates of the applicable
Offering Periods of each such Offering are identical and the provisions of the
Plan will separately apply to each Offering. To the extent permitted by U.S.
Treasury Regulation Section 1.423-2(a)(1), the terms of each Offering need not
be identical provided that the terms of the Plan and an Offering together
satisfy U.S. Treasury Regulation Section 1.423-2(a)(2) and (a)(3).
(z)    “Offering Periods” means the periods of approximately six (6) months
during which an option granted pursuant to the Plan may be exercised, (i)
commencing on the first Trading Day on or after February 1 and August 1 of each
year and terminating on the first Trading Day on or immediately prior to July 31
and January 31, approximately six (6) months later. The duration and timing of
Offering Periods may be changed pursuant to Sections 4 and 20.
(aa)    “Other Extraordinary Event” is defined in Section 19(a).
(bb)    “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
(cc)    “Participant” means an Eligible Employee that participates in the Plan.
(dd)    “Plan” means this Masonite International Corporation 2014 Employee Stock
Purchase Plan.
(ee)    “Proceeding” is defined in Section 30 of the Plan.
(ff)    “Purchase Period” means the approximately six (6) month period
commencing after one Exercise Date and ending with the next Exercise Date,
except that the first Purchase Period of any Offering Period will commence on
the Enrollment Date and end with the next Exercise Date. Unless the
Administrator provides otherwise, the Purchase Period will have the same
duration and coincide with the length of the Offering Period.

5



--------------------------------------------------------------------------------



(gg)    “Purchase Price” means an amount equal to eighty-five percent (85%) of
the Fair Market Value of a share of Common Stock on the Enrollment Date or on
the Exercise Date, whichever is lower; provided however, that the Purchase Price
may be determined for subsequent Offering Periods by the Administrator subject
to compliance with Section 423 of the Code (or any successor rule or provision
or any other Applicable Law, regulation or stock exchange rule) or pursuant to
Section 20.
(hh)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(ii)    “Trading Day” means a day on which the national stock exchange upon
which the Common Stock is listed is open for trading.
(jj)    “U.S. Treasury Regulations” means the Treasury regulations of the Code.
Reference to a specific Treasury Regulation or Section of the Code shall include
such Treasury Regulation or Section, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.
3.    Eligibility.
(a)    First Offering Period. In order to participate in the first Offering
Period, an Eligible Employee must complete a subscription agreement during the
applicable Enrollment Window before the first Offering Period begins.
(b)    Subsequent Offering Periods. Any Eligible Employee must complete a
subscription agreement during the prescribed Enrollment Window before any given
subsequent Offering Period in order to participate in the Plan with regard to
such Offering Period.
(c)    Non-U.S. Employees. Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in the Plan or an
Offering if the participation of such Eligible Employees is prohibited under the
laws of the applicable jurisdiction or if complying with the laws of the
applicable jurisdiction would cause the Plan or an Offering to violate Section
423 of the Code. In the case of the Non-423 Component, an Eligible Employee may
be excluded from participation in the Plan or an Offering if the Administrator
has determined that participation of such Eligible Employee is not advisable or
practicable in its sole discretion.
(d)    Limitations. Any provisions of the Plan to the contrary notwithstanding,
no Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company or any Parent or Subsidiary of the Company
accrues at a rate, which exceeds twenty-five

6



--------------------------------------------------------------------------------



thousand dollars ($25,000) worth of stock (determined at the Fair Market Value
of the stock at the time such option is granted) for each calendar year in which
such option is outstanding at any time, as determined in accordance with Section
423 of the Code and the regulations thereunder.
4.    Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after February 1 and August 1 each year, or on such other date as the
Administrator will determine. The Administrator will have the power to change
the duration of Offering Periods (including the commencement dates thereof) with
respect to future Offerings without stockholder approval if such change is
announced prior to the scheduled beginning of the first Offering Period to be
affected thereafter; provided, however, that no Offering Period may last more
than twenty-seven (27) months.
5.    Participation.
(a)    First Offering Period. An Eligible Employee will be entitled to
participate in the first Offering Period pursuant to Section 3(a) only if such
individual submits a subscription agreement authorizing Contributions in a form
determined by the Administrator (which may be similar to the form attached
hereto as Exhibit A) to the Company’s designated plan administrator (i) no
earlier than the effective date of the Form S-8 registration statement with
respect to the issuance of Common Stock under this Plan and (ii) no later than
the deadline the Administrator sets for such purpose (the “Enrollment Window”).
(b)    Subsequent Offering Periods. An Eligible Employee may participate in the
Plan pursuant to Section 3(b) by (i) submitting to the Company’s stock
administration office (or its designee), on or before a date determined by the
Administrator prior to an applicable Enrollment Date, a properly completed
subscription agreement authorizing Contributions in the form provided by the
Administrator for such purpose, or (ii) following an electronic or other
enrollment procedure determined by the Administrator.
6.    Contributions.
(a)    At the time a Participant enrolls in the Plan pursuant to Section 5, he
or she will elect to have Contributions (in the form of payroll deductions or
otherwise, to the extent permitted by the Administrator) made on each pay day
during the Offering Period in an amount not exceeding fifteen percent (15%) of
the Compensation, which he or she receives on each pay day during the Offering
Period (for illustrative purposes, should a pay day occur on an Exercise Date, a
Participant will have any payroll deductions made on such day applied to his or
her account under the then-current Purchase Period or Offering Period).
Notwithstanding the foregoing, the Administrator shall decrease the rate of a
Participant's Contributions for any payroll period to the extent the amount of
the corresponding reduction, plus the amount of the Participant's deductions for
such payroll period for (1) cash or deferred arrangements, (2) nonqualified
deferred compensation plans or (3) welfare benefit arrangements sponsored by a
Designated Company or an Affiliate, plus any other withholding from pay required
by law or applicable court order, would exceed the Participant's Compensation
for such payroll period. The Administrator, in its sole discretion, may permit
all Participants in a specified Offering to contribute amounts to the Plan
through payment by cash, check or other means set forth in the subscription
agreement prior to each Exercise Date of each Purchase Period. A Participant’s
subscription agreement will remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.

7



--------------------------------------------------------------------------------



(b)    In the event Contributions are made in the form of payroll deductions,
such payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant as provided in Section 10 hereof;
provided, however, that for the first Offering Period, payroll deductions will
commence on the first pay day on or following the end of the Enrollment Window.
(c)    All Contributions made for a Participant will be credited to his or her
account under the Plan and Contributions will be made in whole percentages only.
A Participant may not make any additional payments into such account.
(d)    A Participant may only discontinue his or her participation in the Plan
to the extent provided in Section 10. Except as may be permitted by the
Administrator, as determined in its sole discretion, a Participant may not
change the rate of his or her Contributions during an Offering Period.
(e)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b), a Participant’s Contributions
may be decreased to zero percent (0%) at any time during a Purchase Period.
Subject to Section 423(b)(8) of the Code and Section 3(b) hereof, Contributions
will recommence at the rate originally elected by the Participant effective as
of the beginning of the first Purchase Period scheduled to end in the following
calendar year, unless terminated by the Participant as provided in Section 10.
(f)    Notwithstanding any provisions to the contrary in the Plan, the
Administrator may allow Eligible Employees to participate in the Plan via cash
contributions instead of payroll deductions if (i) payroll deductions are not
permitted under applicable local law, (ii) the Administrator determines that
cash contributions are permissible under Section 423 of the Code or (iii) for
Participants participating in the Non-423 Component.
(g)    At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of (or any
other time that a taxable event related to the Plan occurs), the Participant
must make adequate provision for the Company’s or Employer’s federal, state,
local or any other tax liability payable to any authority including taxes
imposed by jurisdictions outside of the U.S., national insurance, social
security or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Common Stock (or any other time
that a taxable event related to the Plan occurs). At any time, the Company or
the Employer may, but will not be obligated to, withhold from the Participant’s
compensation the amount necessary for the Company or the Employer to meet
applicable withholding obligations, including any withholding required to make
available to the Company or the Employer any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Eligible
Employee. In addition, the Company or the Employer may, but will not be
obligated to, withhold from the proceeds of the sale of Common Stock or any
other method of withholding the Company or the Employer deems appropriate to the
extent permitted by U.S. Treasury Regulation Section 1.423-2(f).

8



--------------------------------------------------------------------------------



7.    Grant of Option. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event will an
Eligible Employee be permitted to purchase during each Purchase Period more than
10,000 shares of Common Stock (subject to any adjustment pursuant to Section 19)
and provided further that such purchase will be subject to the limitations set
forth in Sections 3(d) and 13. The Eligible Employee may accept the grant of
such option (i) with respect to the first Offering Period by submitting a
properly completed subscription agreement in accordance with the requirements of
Section 5 on or before the last day of the Enrollment Window, and (ii) with
respect to any subsequent Offering Period under the Plan, by electing to
participate in the Plan in accordance with the requirements of Section 5. The
Administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of Common Stock that an
Eligible Employee may purchase during each Purchase Period of an Offering
Period. Exercise of the option will occur as provided in Section 8, unless the
Participant has withdrawn pursuant to Section 10. The option will expire on the
last day of the Offering Period.
8.    Exercise of Option.
(a)    Unless a Participant withdraws from the Plan as provided in Section 10,
his or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such Participant at the applicable
Purchase Price with the accumulated Contributions from his or her account. No
fractional shares of Common Stock will be purchased; any Contributions
accumulated in a Participant’s account, which are not sufficient to purchase a
full share will be retained in the Participant’s account for the subsequent
Purchase Period or Offering Period, subject to earlier withdrawal by the
Participant as provided in Section 10. Any other funds left over in a
Participant’s account after the Exercise Date will be returned to the
Participant. During a Participant’s lifetime, a Participant’s option to purchase
shares hereunder is exercisable only by him or her.
(b)    If the Administrator determines that, on a given Exercise Date, the
number of shares of Common Stock with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Enrollment Date of the applicable
Offering Period, or (ii) the number of shares of Common Stock available for sale
under the Plan on such Exercise Date, the Administrator may in its sole
discretion (x) provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
Participants exercising options to purchase Common Stock on such Exercise Date,
and continue all Offering Periods then in effect or (y) provide that the Company
will make a pro rata allocation of the shares available for purchase on such
Enrollment Date or Exercise Date, as applicable, in as uniform a manner as will
be practicable and as it will determine in its sole discretion to be equitable
among all participants exercising options to purchase Common Stock on such
Exercise Date, and terminate any or all Offering Periods then in effect pursuant
to Section 20. The Company may make a pro rata allocation of the shares
available on the Enrollment Date of any applicable Offering Period pursuant to
the preceding sentence, notwithstanding any

9



--------------------------------------------------------------------------------



authorization of additional shares for issuance under the Plan by the Company’s
stockholders subsequent to such Enrollment Date.
(c)    Further, with respect to any Offering under the Non-423 Component that is
made to Participants of Designated Companies within the European Economic Area
(the “EEA”), if a prospectus may be required to be filed in accordance with EU
Prospectus Directive No. 2003/71/EC, as currently and hereinafter amended (the
“EU Prospectus Directive”), then until such time as a valid prospectus is on
file or a prospectus is not required or is no longer required under the EU
Prospectus Directive in connection with such Offerings under the Plan, the total
Purchase Price payable for the aggregate number of shares of Common Stock
offered under this Plan under all Offerings that are not otherwise exempt from
the EU Prospectus Directive made to Participants of Designated Companies within
the EEA for any twelve (12)-month period shall not exceed EUR 5 million (the
“EEA Limit”). If the Administrator determines that, on a given Enrollment Date,
the total Purchase Price payable for the number of shares of Common Stock with
respect to which options are to be exercised may cause the EEA Limit to be
exceeded, the Administrator may in its sole discretion (x) provide that the
Company will make a pro rata allocation of the shares of Common Stock available
for purchase and under the EEA Limit on such Enrollment Date, as applicable, in
as uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all Participants of Designated Companies within
the EEA exercising options to purchase Common Stock by reference to the Offering
Period beginning on that Enrollment Date, and continue all Offering Periods then
in effect or (y) provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase and under the EEA Limit on such
Enrollment Date, as applicable, in as uniform a manner as will be practicable
and as it will determine in its sole discretion to be equitable among all
Participants of Designated Companies within the EEA exercising options to
purchase Common Stock by reference to the Offering Period beginning on that
Enrollment Date, and terminate any or all Offering Periods then in effect
pursuant to Section 20.
9.    Delivery. As soon as reasonably practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator. The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares. No Participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the Participant as provided in this Section 9.
10.    Withdrawal.
(a)    A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan only if the Participant is declared permanently disabled or
demonstrates to the Administrator’s satisfaction that the Participant has
undergone an extreme hardship. An approved withdrawal shall be effected by (i)
submitting to the Company’s stock administration office (or its designee) a
written notice of withdrawal in the form

10



--------------------------------------------------------------------------------



determined by the Administrator for such purpose (which may be similar to the
form attached hereto as Exhibit B), or (ii) following an electronic or other
withdrawal procedure determined by the Administrator. All of the Participant’s
Contributions credited to his or her account will be paid to such Participant
promptly after receipt of notice of withdrawal and such Participant’s option for
the Offering Period will be automatically terminated, and no further
Contributions for the purchase of shares will be made for such Offering Period.
If a Participant withdraws from an Offering Period, Contributions will not
resume at the beginning of the succeeding Offering Period, unless the
Participant re-enrolls in the Plan in accordance with the provisions of Section
5.
(b)    A Participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.
11.    Termination of Employment. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such Participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
Participant’s option will be automatically terminated. Unless determined
otherwise by the Administrator in a manner that, with respect to an Offering
under the 423 Component, is permitted by, and compliant with, Section 423 of the
Code, a Participant whose employment transfers between entities through a
termination with an immediate rehire (with no break in service) by the Company
or a Designated Company shall not be treated as terminated under the Plan;
however, no Participant shall be deemed to switch from an Offering under the
Non-423 Component to an Offering under the 423 Component or vice versa unless
(and then only to the extent) such switch would not cause the 423 Component or
any Option thereunder to fail to comply with Section 423 of the Code.
12.    Interest. No interest will accrue on the Contributions of a participant
in the Plan, except as may be required by Applicable Law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, shall,
with respect to Offerings under the 423 Component, apply to all Participants in
the relevant Offering, except to the extent otherwise permitted by U.S. Treasury
Regulation Section 1.423-2(f).
13.    Stock.
(a)    Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock that
will be made available for sale under the Plan will be 750,000 shares of Common
Stock.
(b)    Until the Shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
Participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.
(c)    Shares of Common Stock to be delivered to a Participant under the Plan
will be registered in the name of the Participant or in the name of the
Participant and his or her spouse.

11



--------------------------------------------------------------------------------



14.    Administration. The Plan will be administered by the Benefit Advisory
Committee or another Committee appointed by the Board, which Committee will be
constituted to comply with Applicable Laws. The Administrator will have full and
exclusive discretionary authority to construe, interpret and apply the terms of
the Plan, to designate separate Offerings under the Plan, to designate
Subsidiaries and Affiliates as participating in the 423 Component or Non-423
Component, to determine eligibility, to adjudicate all disputed claims filed
under the Plan and to establish such procedures that it deems necessary for the
administration of the Plan (including, without limitation, to adopt such
procedures and sub-plans as are necessary or appropriate to permit the
participation in the Plan by employees who are foreign nationals or employed
outside the U.S., the terms of which sub-plans may take precedence over other
provisions of this Plan, with the exception of Section 13(a) hereof, but unless
otherwise superseded by the terms of such sub-plan, the provisions of this Plan
shall govern the operation of such sub-plan). Unless otherwise determined by the
Administrator, the employees eligible to participate in each sub-plan will
participate in a separate Offering and will be in the Non-423 Component, unless
such designation would cause the 423 Component to violate the requirements of
Section 423 of the Code. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
eligibility to participate, the definition of Compensation, handling of
Contributions, making of Contributions to the Plan (including, without
limitation, in forms other than payroll deductions), establishment of bank or
trust accounts to hold Contributions, payment of interest, conversion of local
currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of stock
certificates that vary with applicable local requirements. The Administrator
also is authorized to determine that, to the extent permitted by U.S. Treasury
Regulation Section 1.423-2(f), the terms of an option granted under the Plan or
an Offering to citizens or residents of a non-U.S. jurisdiction will be less
favorable than the terms of options granted under the Plan or the same Offering
to employees resident solely in the U.S. Every finding, decision and
determination made by the Administrator will, to the full extent permitted by
law, be final and binding upon all parties.
15.    Designation of Beneficiary.
(a)    If permitted by the Administrator, a Participant may file a designation
of a beneficiary who is to receive any shares of Common Stock and cash, if any,
from the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such Participant of such shares and cash. In addition, if
permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent will be required for such designation to be effective.
(b)    Such designation of beneficiary may be changed by the Participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company will deliver such shares and/or cash to the executor or administrator of
the estate of the Participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the Participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.

12



--------------------------------------------------------------------------------



(c)    All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time. Notwithstanding Sections 15(a)
and (b) above, the Company and/or the Administrator may decide not to permit
such designations by Participants in non-U.S. jurisdictions to the extent
permitted by U.S. Treasury Regulation Section 1.423-2(f).
16.    Transferability. Neither Contributions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition will be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.
17.    Use of Funds. The Company may use all Contributions received or held by
it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such Contributions except under Offerings or for
Participants in the Non-423 Component for which Applicable Laws require that
Contributions to the Plan by Participants be segregated from the Company’s
general corporate funds and/or deposited with an independent third party. Until
shares of Common Stock are issued, Participants will only have the rights of an
unsecured creditor with respect to such shares.
18.    Reports. Individual accounts will be maintained for each Participant in
the Plan. Statements of account will be provided and/or made available to
participating Eligible Employees at least annually, which statements will set
forth the amounts of Contributions, the Purchase Price, the number of shares of
Common Stock purchased and the remaining cash balance, if any. Statements may be
made available electronically in accordance with applicable law.
19.    Adjustments, Dissolution, Liquidation, Merger or Change in Control.
(a)    Adjustments. Subject to the provisions of Section 19(c), if there shall
occur any such change in the capital structure of the Company by reason of any
stock split, reverse stock split, stock dividend, subdivision, combination or
reclassification of shares that may be issued under the Plan, any
recapitalization, any merger, any consolidation, any spin off, any
reorganization or any partial or complete liquidation, or any other corporate
transaction or event having an effect similar to any of the foregoing (a
“Section 19 Event”), then (i) the number and class of Common Stock that may be
delivered under the Plan, (ii) the Purchase Price per share and (iii) the number
of shares of Common Stock covered by each option under the Plan that has not yet
been exercised, and the numerical limits of Sections 7 and 13 shall be
appropriately adjusted. In addition, subject to Section 19(c), if there shall
occur any change in the capital structure or the business of the Company that is
not a Section 19 Event (an “Other Extraordinary Event”), including by reason of
any extraordinary dividend (whether cash or stock), any conversion, any
adjustment, any issuance of any class of securities convertible or exercisable
into, or exercisable for, any class of stock, or any sale or transfer of all or
substantially all of the Company’s assets or business, then the Board, in its
sole discretion, may adjust any option and make such other adjustments to the
Plan. Any adjustment pursuant to this Section 19 shall be consistent with the
applicable Section 19 Event or the applicable Other Extraordinary Event, as the
case may be, and in such manner as the Board may, in its sole discretion, deem
appropriate and equitable to prevent substantial dilution or enlargement of the
rights granted to, or available for, Participants under the Plan.

13



--------------------------------------------------------------------------------



Any such adjustment determined by the Board shall be final, binding and
conclusive on the Company and all Participants and their respective heirs,
executors, administrators, successors and permitted assigns. Except as expressly
provided in this Section 19, a Participant shall have no rights by reason of any
Section 19 Event or any Other Extraordinary Event. In the event that any
dividend or other distribution (whether in the form of cash, Common Stock, other
securities, or other property).
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically, prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.
(c)    Merger or Change in Control. In the event of a merger or Change in
Control, each outstanding option will be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period with respect to which
such option relates will be shortened by setting a New Exercise Date on which
such Offering Period shall end. The New Exercise Date will occur before the date
of the Company’s proposed merger or Change in Control. The Administrator will
notify each Participant in writing or electronically prior to the New Exercise
Date, that the Exercise Date for the Participant’s option has been changed to
the New Exercise Date and that the Participant’s option will be exercised
automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.
20.    Amendment or Termination.
(a)    The Administrator, in its sole discretion, may amend, suspend, or
terminate the Plan, or any part thereof, at any time and for any reason. If the
Plan is terminated, the Administrator, in its discretion, may elect to terminate
all outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under Applicable Laws, as further set forth in Section 12
hereof) as soon as administratively practicable.
(b)    Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit Contributions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed Contribution elections, establish

14



--------------------------------------------------------------------------------



reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with Contribution amounts, and
establish such other limitations or procedures as the Administrator determines
in its sole discretion advisable that are consistent with the Plan.
(c)    In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
(i)    amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;
(ii)    altering the Purchase Price for any Offering Period or Purchase Period
including an Offering Period or Purchase Period underway at the time of the
change in Purchase Price;
(iii)    shortening any Offering Period or Purchase Period by setting a New
Exercise Date, including an Offering Period or Purchase Period underway at the
time of the Administrator action;
(iv)    reducing the maximum percentage of Compensation a Participant may elect
to set aside as Contributions; and
(v)    reducing the maximum number of Shares a Participant may purchase during
any Offering Period or Purchase Period.
Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants.
21.    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.
22.    Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the

15



--------------------------------------------------------------------------------



opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.
As a further condition to the exercise of an option, no disposition (as such
term is used in Section 423(a)(1) of the Code ) of a share of Common Stock
purchased on a Purchase Date may be effected for six months following the
relevant Purchase Date.
23.    Code Section 409A. The 423 Component of the Plan is exempt from the
application of Code Section 409A and any ambiguities herein will be interpreted
to so be exempt from Code Section 409A. In furtherance of the foregoing and
notwithstanding any provision in the Plan to the contrary, if the Administrator
determines that an option granted under the Plan may be subject to Code Section
409A or that any provision in the Plan would cause an option under the Plan to
be subject to Code Section 409A, the Administrator may amend the terms of the
Plan and/or of an outstanding option granted under the Plan, or take such other
action the Administrator determines is necessary or appropriate, in each case,
without the Participant’s consent, to exempt any outstanding option or future
option that may be granted under the Plan from or to allow any such options to
comply with Code Section 409A, but only to the extent any such amendments or
action by the Administrator would not violate Code Section 409A. Notwithstanding
the foregoing, the Company shall have no liability to a Participant or any other
party if the option to purchase Common Stock under the Plan that is intended to
be exempt from or compliant with Code Section 409A is not so exempt or compliant
or for any action taken by the Administrator with respect thereto. The Company
makes no representation that the option to purchase Common Stock under the Plan
is compliant with Code Section 409A.
24.    Term of Plan. The Plan will become effective upon its approval by the
stockholders of the Company. It will continue in effect for a term of twenty
(20) years, unless sooner terminated under Section 20.
25.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
26.    Governing Law. The Plan and actions taken in connection herewith shall be
governed and construed in accordance with the laws of the State of Florida
(regardless of the law that might otherwise govern under applicable Florida
principles of conflict of laws).
27.    No Right to Employment. Participation in the Plan by a Participant shall
not be construed as giving a Participant the right to be retained as an employee
of the Company or a Subsidiary or Affiliate, as applicable. Furthermore, the
Company or a Subsidiary or Affiliate may dismiss a Participant from employment
at any time, free from any liability or any claim under the Plan.
28.    Severability. If any provision of the Plan is or becomes or is deemed to
be invalid, illegal, or unenforceable for any reason in any jurisdiction or as
to any Participant, such invalidity, illegality or unenforceability shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.

16



--------------------------------------------------------------------------------



29.    Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.
30.    Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding with
respect to the Plan, or any judgment entered by any court of competent
jurisdiction in respect of any thereof, shall be resolved only in the courts of
the State of Florida or the United States District Court for the Middle District
of Florida and the appellate courts having jurisdiction of appeals in such
courts. In that context, and without limiting the generality of the foregoing,
the Company and each Participant shall irrevocably and unconditionally (a)
submit in any proceeding relating to the Plan or any option, or for the
recognition and enforcement of any judgment in respect thereof (a “Proceeding”),
to the exclusive jurisdiction of the courts of the State of Florida, the court
of the United States of America for the Middle District of Florida, and
appellate courts having jurisdiction of appeals from any of the foregoing, and
agree that all claims in respect of any such Proceeding shall be heard and
determined in such Florida State court or, to the extent permitted by law, in
such federal court, (b) consent that any such Proceeding may and shall be
brought in such courts and waives any objection that the Company and each
Participant may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to the Plan or any option, (d) agree that
service of process in any such Proceeding may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party, in the case of a Participant, at the
Participant’s address shown in the books and records of the Company or, in the
case of the Company, at the Company’s principal offices, attention General
Counsel, and (e) agree that nothing in the Plan shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Florida.





17

